Citation Nr: 9931563	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for renal calculi (kidney 
stones), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1979.

This appeal arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which increased the disability 
evaluation assigned to the veteran's service-connected renal 
calculi (kidney stones) disorder from 20 to 30 percent 
disabling.  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
(which is within the competence of a lay party to report; see 
King v. Brown, 5 Vet. App. 19 (1993)) since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

A review of the evidence of record reflects that the veteran 
received VA medical treatment on numerous occasions for his 
service-connected kidney disorder in 1997; specifically, 
between February and November.  Records of this treatment are 
noted to be on file.  During the course of his hearing before 
the undersigned member of the Board in June 1999, the veteran 
testified that he continued to be treated for his kidney 
disorder at the VA Medical Center (VAMC) in Milwaukee, 
Wisconsin.  Review of the claims folder reveals that VA 
treatment records dated after November 1997 have not been 
associated therein.  Therefore, it is the opinion of the 
Board that these post-November 1997 treatment records should 
be obtained and associated with the veteran's claims folder.

Also during the June 1999 hearing, the veteran testified that 
his kidney problems cause him to experience severe pain, 
nausea, vomiting, multiple surgeries, and urinary tract 
infections (2 to 3 per year).  He added that even with drug 
therapy he continued to form stones.  The veteran also 
testified that the severity of his kidney problems 
necessitated him having to miss numerous days from work.  To 
this, the Board points out that a leave record, noted to have 
been received by the RO in February 1998, shows that the 
veteran used 230 hours of sick leave between January 1996 to 
December 1997.

The veteran's representative, during his June 1999 hearing, 
raised the issue of entitlement to an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  
Based on the foregoing, the Board finds that further 
development of the record is required to determine whether an 
extraschedular evaluation reflecting the veteran's average 
earning capacity impairment due to the service-connected 
kidney disorder is appropriate.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should inform the veteran that 
he may submit additional evidence and 
argument in support of his claim.  This 
evidence may include employment records 
and other evidence to support his claim 
that his kidney disability affects his 
employment.  See Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997).

2.  The RO should obtain all records 
relating to  treatment for the veteran's 
service-connected renal calculi from the 
VAMC in Milwaukee, Wisconsin dated from 
November 1997 to the present.  

3.  Following the above development, the 
RO should readjudicate the issue in 
appellate status, to include making a 
determination as to whether the veteran's 
claim should be submitted for an 
extraschedular evaluation in accordance 
with the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  If the 
determination remains unfavorable, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information and to 
accord due process of law.  The Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

